Exhibit 10.1


SECURITIES EXCHANGE AGREEMENT
 
This SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated as of March 18,
2011, is by and among Advanced Environmental Recycling Technologies, Inc., a
Delaware corporation with offices located at 914 N Jefferson Street, Springdale,
Arkansas 72764 (the “Company”), and the investor listed on Schedule I attached
hereto (the “Buyer”).


RECITALS


A.           The Company and Buyer are each executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           Buyer is the sole beneficial owner of those certain Adair County
Industrial Authority Solid Waste Recovery Facilities Revenue Bonds (Advanced
Environmental Recycling Technologies, Inc. Project) Series 2007 (the “2007
Bonds”) issued pursuant to that certain Indenture of Trust (the “2007
Indenture”), dated as of December 1, 2007, by and between Adair County
Industrial Authority (the “County”) and Bank of Oklahoma, N.A., as trustee (in
such capacity, the “2007 Trustee”).  The 2007 Bonds are secured by, among other
things, the assignment of that certain Loan Agreement (the “2007 Loan
Agreement”), dated as of December 1, 2007, by and between the Company and the
County.  As of the date hereof, the aggregate outstanding principal and accrued
interest owed in connection with the 2007 Bonds is $13,281,084.
 
C.           Buyer is the sole beneficial owner of those certain City of
Springdale Arkansas, Industrial Development Refunding Revenue Bonds (Advanced
Environmental Recycling Technologies, Inc. Project) Series 2008 (the “2008
Bonds” and together with the 2007 Bonds, the “Bonds”) issued pursuant to that
certain Indenture of Trust (the “2008 Indenture”), dated as of February 1, 2008,
by and between the City of Springdale, Arkansas (the “City”) and Bank of
Oklahoma, N.A., as trustee (in such capacity, the “2008 Trustee” and together
with its capacity as the 2007 Trustee, the “Trustee”)).  The 2008 Bonds are
secured by, among other things the assignment of that certain Loan Agreement
(the “2008 Loan Agreement” and together with the 2007 Indenture, the 2007 Loan
Agreement, the 2008 Indenture, the “Bond Documents”), dated February 1, 2008, by
and between the Company and the City.  As of the date hereof, the aggregate
outstanding principal and accrued interest owed in connection with the 2008
Bonds is $10,436,409.
 
D.           Buyer is the beneficial owner of that certain Promissory Note (the
“2009 Note” and together with the Bonds, the “Prior Debt”), dated July 1, 2009,
issued by the Company in favor of Buyer (as assignee of Allstate Insurance
Company), which 2009 Note is governed by that certain Amended Note Agreement
(the “2009 Note Agreement”), dated July 1, 2009, between the Company and Buyer
(as assignee of Allstate Insurance Company).  As of the date hereof, the
aggregate outstanding principal and accrued interest owed in connection with the
2009 Note is $6,806,656.

 
 

--------------------------------------------------------------------------------

 
E.           Buyer is the beneficial owner of that certain Secured Promissory
Note (the “2010 Note”), dated December 20, 2010, issued by the Company in favor
of Buyer, as amended by Amendment Number One to Secured Promissory Note dated
February 15, 2011, which 2010 Note is secured by that certain Security Agreement
(the “2010 Security Agreement”), dated December 20, 2010, made by the Company in
favor of Buyer.  As of the date hereof, the aggregate outstanding principal and
accrued interest owed in connection with the 2010 Note is $2,096,667.
 
F.           The Company has authorized the issuance of (i) Series A Term Loans,
to be evidenced by Series A Notes, in the form attached hereto as Exhibit A-1
(the “Series A Notes”) in the aggregate original principal amount of
$10,000,000, and (ii) Series B Term Loans, to be evidenced by Series B Notes in
the form attached hereto as Exhibit A-2 (the “Series B Notes”), in the aggregate
original principal amount of $9,000,000, all of which shall be governed by a
Credit Agreement in the form attached hereto as Exhibit B (the “Credit
Agreement”), and shall be secured by a grant of a security interest in all of
the Company’s assets.
 
G.           The Company has also authorized a series of convertible preferred
stock entitled the “Series E Convertible Preferred Stock” (the “Preferred
Stock”), which Preferred Stock shall be convertible into shares of Class A
Common Stock (as converted, collectively, the “Conversion Shares”), in
accordance with the terms of the Certificate of Designations (as defined below).
The rights, preferences and other terms and provisions of the Preferred Stock
are set forth in the Certificate of Designations, Preferences and Rights of
Series E Convertible Preferred Stock in the form attached hereto as Exhibit C
(the “Certificate of Designations”).


H.           Buyer wishes to acquire, and the Company wishes to issue, upon the
terms and conditions stated in this Agreement, (i) Series A Notes in the
aggregate original principal amount set forth opposite Buyer’s name in column
(3) on Schedule I, representing deemed funding consideration with respect
to Series A Term Loans under the Credit Agreement (the “Acquired Series A
Notes”), in exchange for an aggregate of $10,000,000 of principal and accrued
interest of the Bonds, (ii) Series B Notes in the aggregate original principal
amount set forth opposite Buyer’s name in column (4) on Schedule I, representing
deemed funding consideration with respect to Series B Term Loans under the
Credit Agreement (the “Acquired Series B Notes” and together with the Acquired
Series A Notes, the “Senior Notes”) in exchange for the 2010 Note, and (iii) the
number of shares of Preferred Stock set forth opposite Buyer’s name in column
(5) on Schedule I, in exchange for an aggregate of $20,524,149 of principal and
accrued interest of the Prior Debt (consisting of (A) $13,717,493 of principal
and accrued interest of the Bonds and (B) $6,806,656 of principal and accrued
interest of the 2009 Note).


I.           At the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit E (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.


J.           The Company and the Buyer intend that the exchange by the Buyer
under this Agreement of a portion of the Bonds for the Preferred Stock
Consideration constitutes an exchange of such portion of the Bonds for the
Preferred Stock Consideration pursuant to Section

 
2

--------------------------------------------------------------------------------

 
351 of the Internal Revenue Code of 1986, as amended (the “Code”) in which no
gain or loss is recognized (the “351 Exchange”) and shall not take any position
inconsistent with such treatment.


K.           On the Closing Date, immediately following the acquisition by the
Company of the Bonds pursuant to this Agreement, the Company shall transfer the
Bonds to the applicable Trustee for cancellation of (i) the 2007 Indenture in
accordance with Section 7.01 thereof, (ii) the 2008 Indenture in accordance with
Section 7.01 thereof, (iii) the 2007 Loan Agreement in accordance with Section
3.02 thereof and (iv) the 2008 Loan Agreement in accordance with Section 3.02
thereof.


L.           The Senior Notes, the Preferred Stock and the Conversion Shares are
collectively referred to herein as the “Securities.”


 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
 
1.
EXCHANGE AND CLOSING.

 
(a) Senior Notes and Preferred Stock. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall deliver to
Buyer, and Buyer shall receive from the Company on the Closing Date (as defined
below), (i) the Acquired Series A Notes, (ii) the Acquired Series B Notes, and
(iii) the number of shares of Preferred Stock set forth opposite Buyer’s name in
column (5) on Schedule I.
 
(b)           Closing. The closing (the “Closing”) of the exchange of the Senior
Notes and the Preferred Stock for the Prior Debt and the 2010 Note by Buyer
shall occur at the offices of Paul, Hastings, Janofsky & Walker LLP, 191 N.
Wacker Drive, 30th Floor, Chicago, Illinois 60606.  The date and time of the
Closing (the “Closing Date”) shall be 10:00 a.m., New York time, on the first
(1st) Business Day on which the conditions to the Closing set forth in Sections
6 and 7 below are satisfied or waived (or such later date as is mutually agreed
to by the Company and Buyer). As used herein “Business Day” means any day other
than a Saturday, Sunday or other day on which commercial banks in New York, New
York are authorized or required by law to remain closed.
 
(c)           Consideration.
 
 
(i)
The aggregate consideration for the Acquired Series A Notes shall be delivery to
the Company of an aggregate of $10,000,000 of principal and accrued interest of
the Prior Debt (consisting of (A) $6,806,656 of principal and accrued interest
of the 2009 Note and (B) $3,193,344 of principal and accrued interest on the
Bonds) (the “Series A Notes Consideration”).

 
 
3

--------------------------------------------------------------------------------

 
 
(ii)
The aggregate consideration for the Acquired Series B Notes shall be delivery to
the Company of an aggregate of $2,096,667 of principal and accrued interest of
the 2010 Note (the “Series B Notes Consideration”).

 
 
(iii)
The aggregate consideration for the number of shares of Preferred Stock set
forth opposite Buyer’s name in column (5) on Schedule I shall be delivery to the
Company of an aggregate of $20,524,149 of principal and accrued interest of the
Bonds (the “Preferred Stock Consideration” and together with the Series A Notes
Consideration and the Series B Notes Consideration, the “Aggregate
Consideration”).

 
(e)           Delivery of Consideration and Senior Notes and Preferred Stock. On
the Closing Date, (i) Buyer shall deliver the Aggregate Consideration to the
Company for the Senior Notes and Preferred Stock to be issued and delivered to
Buyer at the Closing, as follows: (x) by surrender of the 2009 Note and the 2010
Note and (y) by delivery of executed instructions to the Depository Trust &
Clearing Corporation instructing that beneficial ownership of the Bonds be
transferred to the Company, and (ii) the Company shall deliver to Buyer (A) the
Acquired Series A Notes, (B) the Acquired Series B Notes, and (C) the number of
shares of Preferred Stock set forth opposite Buyer’s name in column (5) on
Schedule I, in all cases, duly executed on behalf of the Company and registered
in the name of Buyer or its designee.
 
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.

 
Buyer represents and warrants to the Company that:
 
(a)           Organization; Authority. Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.
 
(b)           No Public Sale or Distribution. Buyer (i) is acquiring the Senior
Notes and Preferred Stock and (ii) upon conversion of its Preferred Stock will
acquire the Conversion Shares issuable upon conversion thereof, in each case,
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof in violation of applicable
securities laws, except pursuant to sales registered or exempted under the 1933
Act; provided, however, by making the representations herein, Buyer does not
agree, or make any representation or warranty, to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Buyer is acquiring the Securities
hereunder in the ordinary course of its business. Buyer does not presently have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities in
violation of applicable securities laws.
 
(c)           Accredited Investor Status.  Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions. Buyer understands that the Securities are
being offered

 
4

--------------------------------------------------------------------------------

 
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.
 
(e)           Information. Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by Buyer, including the SEC Documents (as defined herein).
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Buyer understands that its investment in the
Securities involves a high degree of risk. Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.
 
(f)           No Governmental Review.  Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g)           Transfer or Resale. Buyer understands that except as provided in
the Registration Rights Agreement and Section 4(g) hereof: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Buyer shall have delivered to
the Company (if requested by the Company) an opinion of counsel to Buyer, in a
form reasonably acceptable to the Company, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144, and further, if Rule 144 is not applicable, any resale of the Securities
under circumstances in which the seller (or the Person (as defined below)
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
 
(h)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and constitutes the legal,
valid and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
 
5

--------------------------------------------------------------------------------

 
(i)           No Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the consummation by Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of Buyer, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
Buyer, except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Buyer to perform its obligations hereunder.
 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to Buyer that:
 
(a)           Organization and Qualification. Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Transaction Documents (as defined below). Other than the
Persons set forth in Section 3(a) of the Disclosure Letter, dated as of the date
hereof, delivered by the Company to the Buyer separately (the “Disclosure
Letter”), the Company has no Subsidiaries. “Subsidiaries” means any Person in
which the Company, directly or indirectly, (I) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person,
excluding capital stock of a publicly-traded corporation only if such capital
stock is held by the Company for passive investment purposes only, is less than
five percent (5%) of the outstanding capital stock of such corporation and such
capital stock is listed on an Eligible Market or (II) controls or operates all
or any part of the business, operations or administration of such Person, and
each of the foregoing, is individually referred to herein as a “Subsidiary.”


(b)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes, the issuance of the
Preferred Stock and the reservation for issuance and issuance of the Conversion
Shares issuable
 
 
6

--------------------------------------------------------------------------------

 
upon conversion of the Preferred Stock) have been duly authorized by the
Company’s board of directors, and (other than the filing with the SEC of one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, a Form D with the SEC and any other filings as
may be required by any state securities agencies, the filing of the Certificate
of Designations with the Delaware Secretary of State, obtaining the required
approval of the holders of the Series D Preferred Stock (as defined below) for
the issuance of the Preferred Stock and the obtaining Stockholder Approval (as
defined below)) no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governing body.
This Agreement has been, and the other Transaction Documents will be prior to
the Closing, duly executed and delivered by the Company, and each constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Credit Agreement, the Senior Notes, the
Certificate of Designations, the Registration Rights Agreement, the Irrevocable
Transfer Agent Instructions (as defined below), the Advisory Agreement (as
defined below) and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.
 
(c)           Issuance of Securities. The issuance of the Senior Notes and the
Preferred Stock are duly authorized and upon issuance in accordance with the
terms of the Transaction Documents shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof. As of the
obtaining of Stockholder Approval, the Company shall have reserved from its duly
authorized capital stock not less than 133% of the maximum number of Conversion
Shares issuable upon conversion of the Preferred Stock (assuming for purposes
hereof that the Preferred Stock is convertible at the initial Conversion Price
(as defined in the Certificate of Designations)). Upon conversion in accordance
with the Preferred Stock and upon obtaining Stockholder Approval, the Conversion
Shares, when issued, will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Class A common stock of the Company, par
value $0.01 per share (the “Common Stock”). Subject to the accuracy of the
representations and warranties of Buyer in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.
 
(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Senior Notes, the Preferred Stock and, subject to the prior
obtaining of Stockholder Approval, the Conversion Shares and the reservation for
issuance of the Conversion Shares) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or bylaws of any of its Subsidiaries, (ii) except as

 
7

--------------------------------------------------------------------------------

 
disclosed in Section 3(d) of the Disclosure Letter, conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including foreign,
federal and state securities laws and regulations and the rules and regulations
of the OTC Bulletin Board (the “Principal Market”) and including all
applicable  federal laws, rules and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent that such violations could not reasonably be expected
to have a Material Adverse Effect.
 
(e)           Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, a Form D with the
SEC and any other filings as may be required by any state securities agencies,
the filing of the Certificate of Designations with the Delaware Secretary of
State, obtaining the required approval of the holders of the Series D Preferred
Stock and obtaining Stockholder Approval), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, and neither the Company
nor any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company from obtaining or effecting any of the registration,
application or filings contemplated by the Transaction Documents. The Company is
not in violation of the requirements of the Principal Market and has no
knowledge of any facts or circumstances which could reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future. The shares of Class
B common stock of the Company, par value $0.01 per share (the “Class B Common
Stock”), are not registered under the 1934 Act or listed or designated for
quotation on any Eligible Market (as defined below) or the “pink sheets.”
 
(f)           Acknowledgment Regarding Buyer’s Receipt of Securities. The
Company acknowledges and agrees that Buyer is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that Buyer is not, prior to the
date hereof, (i) an officer or director of the Company or any of its
Subsidiaries, (ii) an “affiliate” (as defined in Rule 144) of the Company or any
of its Subsidiaries or (iii) to its knowledge, a “beneficial owner” of more than
10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)). The Company
further acknowledges that Buyer is not acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by Buyer or any of its representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to Buyer’s receipt of the
Securities. The Company further represents to Buyer that the Company’s decision
to enter into the Transaction Documents to which it is a party has been based
solely on the independent evaluation by the Company and its representatives.

 
8

--------------------------------------------------------------------------------

 
(g)           No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby. Except for the Company’s
retention of Stephens, Inc. to deliver a fairness opinion with respect to the
transactions effectuated pursuant to the Transaction Documents, neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Securities.
 
(h)           No Integrated Offering. None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation.
None of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would require registration of
the issuance of any of the Securities under the 1933 Act or cause the offering
of any of the Securities to be integrated with other offerings.
 
(i)           Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares will increase in certain circumstances. The Company
further acknowledges that its obligation to issue the Conversion Shares upon
conversion of the Preferred Stock in accordance with this Agreement and the
Certificate of Designations is, absolute and unconditional, regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
(j)           Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation, Bylaws or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to Buyer or any of its affiliates as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and Buyer’s ownership of the Securities. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any stockholder rights plan or similar arrangement relating
to accumulations of beneficial ownership of shares of Common Stock or a change
in control of the Company or any of its
Subsidiaries.
 
(k)           SEC Documents; Financial Statements. Except as disclosed in
Section 3(k) of the Disclosure Letter, during the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the
 
 
9

--------------------------------------------------------------------------------

 
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to Buyer or its representatives true, correct and complete copies of
each of the SEC Documents not available on the EDGAR system. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate).
 
(l)           Absence of Certain Changes
 
. Since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, except as disclosed in the SEC Documents filed
subsequent to such Form 10-K or as set forth in Section 3(l) of the Disclosure
Letter, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) except as disclosed in Section 3(l)(iii) of the
Disclosure Letter, made any capital expenditures, individually or in the
aggregate, in excess of $50,000.  Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or, except as disclosed in Section
3(l) of the Disclosure Letter, any actual knowledge of any fact which would
reasonably lead a creditor to do so. After taking into account the transactions
contemplated by this Agreement, neither the Company nor any of its Subsidiaries
has engaged in any business or in any transaction, and is not about to engage in
any business or in any transaction, for which the Company’s or such Subsidiary’s
remaining assets constitute unreasonably small capital.
 
(m)           No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or any of their respective
 
 
10

--------------------------------------------------------------------------------

 
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) except as described in
Section 3(m) of the Disclosure Letter would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced, (ii) could have a material
adverse effect on Buyer’s investment hereunder or (iii) could have a Material
Adverse Effect.
 
(n)           Conduct of Business; Regulatory Permits. Except as disclosed in
Section 3(n) of the Disclosure Letter, neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of formation
or certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Since January 1, 2010, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
(o)           Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(p)           Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 
11

--------------------------------------------------------------------------------

 
(q)           Transactions With Affiliates. Except as disclosed in Section 3(q)
of the Disclosure Letter, none of the officers, directors, employees or
affiliates of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director, employee or affiliate
or, to the knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, employee
or affiliate has a substantial interest or is an employee, officer, director,
trustee or partner.
 
(r)           Equity Capitalization.  As of the date hereof, immediately
following the consummation of the Closing, the authorized capital stock of the
Company shall be as follows: (x) 125,000,000 shares of Common Stock, of which
87,363,907 shall be issued and outstanding and 649,000 shares shall be reserved
for issuance pursuant to Convertible Securities (as defined below) (other than
the Preferred Stock) and 36,987,093 shall be reserved for issuance of the
Conversion Shares, (y) 7,500,000 shares of Class B Common Stock, of which,
1,465,530 shall be issued and outstanding and no shares shall be reserved for
issuance pursuant to Convertible Securities and (z) 5,000,000 shares of
preferred stock, of which, 20,524.149  shall be issued and outstanding, and all
such issued and outstanding shares of preferred stock will be classified as
Series E Preferred Stock.  No shares of Common Stock, Class B Common Stock or
preferred stock are held in treasury.  All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and non-assessable. (i) None of the Company’s or any Subsidiary’s capital
stock is subject to preemptive rights or any other similar rights or any liens
or encumbrances granted or contracted for by the Company or any Subsidiary; (ii)
except as disclosed in Section 3(r)(ii) of the Disclosure Letter, there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever to which the Company is a party relating
to, or securities or rights convertible into, or exercisable or exchangeable
for, any capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries to which the Company is
a party; (iii) except as disclosed in Section 3(r)(iii) of the Disclosure
Letter, there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) except as disclosed in
Section 3(r)(iv) of the Disclosure Letter, there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries;  (v) except pursuant to the Registration Rights Agreement
and as disclosed in Section 3(r)(v) of the Disclosure Letter, there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act;
(vi) except as disclosed in Section 3(r)(vi) of the Disclosure Letter, there are
no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to
 
 
12

--------------------------------------------------------------------------------

 
redeem a security of the Company or any of its Subsidiaries; (vii) except as
disclosed in Section 3(r)(vii) of the Disclosure Letter, there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) neither the Company nor
any of its Subsidiaries have any liabilities or obligations required to be
disclosed in the SEC Documents which are not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or could not have a Material Adverse Effect. The Company has furnished to
Buyer true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.
 
(s)           Indebtedness and Other Contracts. Neither the Company nor any of
its Subsidiaries (i) except as disclosed in Section 3(s)(i) of the Disclosure
Letter, has any outstanding Indebtedness (as defined below), (ii) is a party to
any contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect and with respect
to which the other party(ies) are in default or are reasonably believed by the
Company to be likely to violate or default under such contract, agreement or
instrument, (iii) except as disclosed in Section 3(s)(iii) of the Disclosure
Letter, is in violation of any term of, or in default under, any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is reasonably expected to have a
Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all trade
payables outstanding for more than sixty (60) days; (H) all class action
accruals or debt-like accruals arising out of the ordinary course of business,
(I) all indebtedness referred to in clauses (A) through (H) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract
 
 
13

--------------------------------------------------------------------------------

 
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (I) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (H) above; (y)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(t)           Absence of Litigation.  Except as disclosed in Section 3(t)(i) of
the Disclosure Letter, there is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors. There has not been, and to the knowledge of the Company,
there is not pending or contemplated, any investigation by the SEC involving the
Company, any of its Subsidiaries or, except as disclosed in Section 3(t)(ii) of
the Disclosure Letter, any current or former director or officer of the Company
or any of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act.
 
(u)           Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
(v)           Employee Relations. Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company believes that its and its Subsidiaries’ relations
with their respective employees are good. No executive officer (as defined in
Rule 501(f) promulgated under the 1933 Act) or other key employee of the Company
or any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer or other key employee of the Company or any of its
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject the Company
or any of its Subsidiaries to any
 
 
14

--------------------------------------------------------------------------------

 
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(w)           Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property, and have good and marketable title to
all personal property, owned by them which is material to the business of the
Company and its Subsidiaries, in each case, free and clear of all liens,
encumbrances and defects except (i) as disclosed in Sections 3(w)(i) or (ii) of
the Disclosure Letter such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not materially interfere with the use currently made and
proposed to be made of such property and buildings by the Company or any of its
Subsidiaries. The assets of the Company and its Subsidiaries are adequate to
conduct the business of the Company and its Subsidiaries as it is presently
being conducted.
 
(x)           Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. Except as disclosed in Section 3(x) of
the Disclosure Letter, none of the Company’s or its Subsidiaries’ Intellectual
Property Rights have expired, terminated or been abandoned, or are expected to
expire, terminate or be abandoned, within three years from the date of this
Agreement. The Company has no knowledge of any infringement by the Company or
any of its Subsidiaries of Intellectual Property Rights of others. There is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding their Intellectual Property Rights. The Company is
not aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and each
of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.
 
(y)           Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all applicable Environmental Laws (as defined below), (ii) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals,
 
 
15

--------------------------------------------------------------------------------

 
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(z)           Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(aa)           Tax Status. The Company and each of its Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject (subject to any available extensions), (ii) has timely paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the Code.
 
(bb)           Internal Accounting and Disclosure Controls. The Company and each
of its Subsidiaries maintains internal control over financial reporting (as such
term is defined in Rule 13a-15(f) under the 1934 Act) that is effective to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Except as disclosed in the SEC
Documents, neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant or other Person relating to any
potential material weakness or significant deficiency in any part of the
internal controls over financial
 
 
16

--------------------------------------------------------------------------------

 
reporting of the Company or any of its Subsidiaries.
 
(cc)           Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.
 
(dd)           Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of  1940, as amended.
 
(ee)           Acknowledgement Regarding Buyer’s Trading Activity. It is
understood and acknowledged by the Company that following the public disclosure
of the transactions contemplated by the Transaction Documents, in accordance
with the terms thereof, Buyer has not been asked by the Company or any of its
Subsidiaries to agree, nor has Buyer agreed with the Company or any of its
Subsidiaries, to desist from effecting any transactions in or with respect to
(including, without limitation, purchasing or selling, long and/or short) any
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term. The Company
further understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) Buyer may engage in hedging and/or trading activities
at various times during the period that the Securities are outstanding,
including, without limitation, during the periods that the value and/or number
of the Conversion Shares deliverable with respect to the Securities are being
determined and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
The Company acknowledges that such aforementioned hedging and/or trading
activities do not constitute a breach of this Agreement or any other Transaction
Document or any of the documents executed in connection herewith or therewith.
 
(ff)           Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) except as disclosed
in Section 3(ff) of the Disclosure Letter, paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company or any of its Subsidiaries.
 
(gg)           U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by Buyer, shall become, a
“United States real property holding corporation” within the meaning of Section
897 of the Code, and the Company and each Subsidiary shall so certify upon
Buyer’s request.
 
(hh)           Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than
 
 
17

--------------------------------------------------------------------------------

 
income or similar taxes) which are required to be paid in connection with the
issuance, sale and transfer of the Securities to be issued and delivered to
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
(ii)           Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(jj)           Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.
 
(kk)           Federal Power Act.  None of the Company nor any of its
Subsidiaries is subject to regulation as a “public utility” under the Federal
Power Act, as amended.
 
(ll)           Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).
 
(mm)           No Additional Agreements. The Company does not have any agreement
or understanding with Buyer with respect to the transactions contemplated by the
Transaction Documents other than as specified in the Transaction Documents.
 
(nn)           Illegal or Unauthorized Payments; Political
Contributions.  Neither the Company nor any of its Subsidiaries nor, to the best
of the Company’s knowledge (after reasonable inquiry of its officers and
directors), any of the officers, directors, employees, agents or other
representatives of the Company or any of its Subsidiaries or any other business
entity or enterprise with which the Company or any Subsidiary is or has been
affiliated or associated, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.
 
(oo)           Money Laundering.  The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, but not limited, to (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit,
Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii)
any regulations contained in 31 CFR, Subtitle B, Chapter V.
 
(pp)           As of immediately prior to the transactions contemplated by this
Agreement, the
 
 
18

--------------------------------------------------------------------------------

 
Company’s Board of Directors has six (6) members.
 
(qq)           Disclosure. The Company understands and confirms that Buyer will
rely on the foregoing representations in effecting transactions in securities of
the Company.  All disclosure provided to Buyer regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated hereby,
including the Disclosure Letter, furnished by or on behalf of the Company or any
of its Subsidiaries is true and correct. Neither this Agreement, any Schedule or
Exhibit to this Agreement, the Disclosure Letter nor any other statements,
documents or certificates made or delivered in connection with the Closing
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, except that the
financial projections that have been provided to Buyer were prepared by the
Company in good faith and on the basis of assumptions the Company believes
reasonable and such projections reflect such assumptions and are the best
currently available estimates by the Company. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed. The Company acknowledges and agrees that
Buyer does not make and has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.
 
4.
COVENANTS.

 
(a)           Reasonable Commercial Efforts. Buyer shall use its best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement. The Company shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 7 of
this Agreement.
 
(b)           Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to Buyer at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to Buyer on or prior to the Closing Date.  Without limiting any
other obligation of the Company under this Agreement, the Company shall timely
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
 
(c)           Reporting Status. Until the earlier to occur of (i) twelve (12)
months after the first
 
 
19

--------------------------------------------------------------------------------

 
date on which none of the Senior Notes or Preferred Stock are outstanding, and
(ii) the date on which Buyer shall have sold all of the Registrable Securities
(the “Reporting Period”), the Company shall timely file all reports required to
be filed with the SEC pursuant to the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.
 
(d)           Use of Proceeds. The Company shall use the proceeds from the sale
of the Securities solely as set forth on Schedule 4(d).
 
(e)           Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Registrable
Securities upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) and
shall maintain such listing or designation for quotation (as the case may be) of
all Registrable Securities from time to time issuable under the terms of the
Transaction Documents on such national securities exchange or automated
quotation system. The Company shall maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on the Principal Market, the
NYSE Amex, The New York Stock Exchange, the Nasdaq Global Market, the Nasdaq
Global Select Market,  the Nasdaq Capital Market or the Nasdaq BX Market (each,
an “Eligible Market”). Neither the Company nor any of its Subsidiaries shall
take any action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on an Eligible Market unless the Company is
concurrently causing the listing of the Common Stock on another Eligible Market.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(e).
 
(f)           Fees. The Company shall reimburse Buyer or its designee(s) for all
reasonable costs and expenses incurred by it or its affiliates in connection
with the transactions contemplated by the Transaction Documents (including,
without limitation, all reasonable legal fees and disbursements in connection
therewith, structuring, documentation and implementation of the transactions
contemplated by the Transaction Documents and due diligence and regulatory
filings in connection therewith) in an amount not to exceed $600,000, which
amount shall be paid by the Company at the Closing or upon termination of this
Agreement on demand by Buyer so long as such termination did not occur as a
result of a material breach by Buyer of any of its obligations hereunder (as the
case may be). The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorneys’
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment. The Company shall also pay to the Buyer at Closing a
structuring fee in the amount of $500,000 pursuant to the Advisory Agreement.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to Buyer.
 
(g)           Pledge of Securities. Notwithstanding anything to the contrary
contained in Section 2(g), the Company acknowledges and agrees that the
Securities may be pledged by Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement
 
 
20

--------------------------------------------------------------------------------

 
that is secured by the Securities. The pledge of Securities shall not be deemed
to be a transfer, sale or assignment of the Securities hereunder, and if Buyer
effects a pledge of Securities, then Buyer shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document. The Company hereby
agrees to execute and deliver such documentation as a pledgee of the Securities
may reasonably request in connection with a pledge of the Securities to such
pledgee by Buyer.
 
(h)           Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., New York time, on the second (2nd)
Business Day after the date of this Agreement, issue a press release (the “Press
Release”) reasonably acceptable to Buyer disclosing all the material terms of
the transactions contemplated by the Transaction Documents. On or prior to the
fourth (4th) Business Day after the date of this Agreement, the Company shall
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
form of the Senior Notes, the form of Certificate of Designations and the form
of the Registration Rights Agreement) (including all attachments, the “8-K
Filing”). Subject to the foregoing, neither the Company, its Subsidiaries nor
Buyer shall issue any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, (x) the Company
shall be entitled, without the prior approval of Buyer, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) Buyer shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release) and (y)
after the issuance of the Press Release, Buyer shall be entitled, without the
prior approval of the Company,  to make any press release or other public
disclosure with respect to such transactions. Without the prior written consent
of Buyer (which shall not be unreasonably withheld), the Company shall not (and
shall cause each of its Subsidiaries and affiliates to not) disclose the name of
Buyer in any filing, announcement, release or otherwise, other than as set forth
in the 8-K Filing and other securities or exchange filings and as required by
applicable law or exchange rules.
 
(i)           Reservation of Shares. So long as any Preferred Stock remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 133% of the
maximum number of shares of Common Stock issuable upon conversion of all the
Preferred Stock (assuming for purposes hereof, that the Preferred Stock is
convertible at the Conversion Price (as defined in the Certificate of
Designation)); provided that prior to (but not following) the Stockholders
Meeting, a default of this Section 4(i) shall not be deemed to have occurred if
the Company has failed to reserve shares of Common Stock solely as a result of,
and only to the extent that, the Company does not have sufficient authorized and
unissued shares of Common Stock.  To the extent the Company does not otherwise
have a sufficient number of shares of Common Stock reserved for issuance of the
Conversion Shares, the Company shall take all necessary action to hold any
shares of Common Stock in treasury in reservation for such Conversion Shares
(which necessary action shall include passing specific board resolutions).
 
 
21

--------------------------------------------------------------------------------

 
(j)           Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
 
(k)           Variable Rate Transaction. Until the later to occur of (i) none of
the Senior Notes are outstanding or (ii) the Buyer owns less than twenty percent
(20%) of the Company’s outstanding Common Stock (calculated assuming that the
Preferred Stock is then fully converted into shares of Common Stock at the
then-prevailing applicable Conversion Price (as defined in the Certificate of
Designation)), the Company and each Subsidiary shall be prohibited from
effecting or entering into an agreement to effect any Subsequent Placement
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company or any Subsidiary (i) issues or sells any
Convertible Securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of, or
quotations for, the shares of Common Stock at any time after the initial
issuance of such Convertible Securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such Convertible Securities or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, other than pursuant to a
customary “weighted average” anti-dilution provision or (ii) enters into any
agreement (including, without limitation, an equity line of credit or an
at-the-market offering) whereby the Company or any Subsidiary may sell
securities at a future determined price. Without limiting Section 9(m), Buyer
shall be entitled to obtain injunctive relief against the Company and its
Subsidiaries to preclude any such issuance without the posting of any bond or
other security, which remedy shall be in addition to any right to collect
damages.
 
(l)           Participation Right. From the date hereof through the date on
which Buyer no longer owns at least twenty percent (20%) of the Company’s
outstanding Common Stock (calculated assuming that the Preferred Stock is then
fully converted into shares of Common Stock at the then-prevailing applicable
Conversion Price (as defined in the Certificate of Designation)), neither the
Company nor any of its Subsidiaries shall, directly or indirectly, issue, offer,
sell, grant any option or right to purchase, or otherwise dispose of (or
announce any issuance, offer, sale, grant of any option or right to purchase or
other disposition of) any equity security or any equity-linked or related
security (including, without limitation, any “equity security” (as that term is
defined under Rule 405 promulgated under the 1933 Act), any Convertible
Securities, any debt, any preferred stock or any purchase rights) (any such
issuance, offer, sale, grant, disposition or announcement is referred to as a
“Subsequent Placement”) unless the Company shall have first complied with this
Section 4(l).
 
(i)           At least fifteen (15) Trading Days prior to any proposed or
intended Subsequent Placement, the Company shall deliver to Buyer a written
notice of its proposal or intention to effect a Subsequent Placement (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(i) a statement that the Company proposes or intends to effect a Subsequent
Placement, (ii) a statement that the statement in clause (i) above does not
constitute material, non-public information and (iii) a statement informing
Buyer that it is entitled to receive an Offer Notice (as defined below)

 
22

--------------------------------------------------------------------------------

 
with respect to such Subsequent Placement upon its written request. Upon the
written request of Buyer within three (3) Trading Days after the Company’s
delivery to Buyer of such Pre-Notice, and only upon a written request by Buyer,
the Company shall promptly, but no later than one (1) Trading Day after such
request, deliver to Buyer an irrevocable written notice (the “Offer Notice”) of
any proposed or intended issuance or sale or exchange (the “Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities, (x)
describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (y) identify the Persons (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with Buyer in accordance with the terms of the
Offer such number of Offered Securities as equals the greater of (i) the Buyer’s
ownership percentage of the Company’s Common Stock (as measured as of the
Business Day prior to distribution of the Offer Notice and calculated assuming
that the Preferred Stock is then fully converted into shares of Common Stock at
the then-prevailing applicable Conversion Price (as defined in the Certificate
of Designation)) or (ii) fifty-one percent (51%).


(ii)           To accept an Offer, in whole or in part, Buyer must deliver a
written notice to the Company (a “Notice of Acceptance”) prior to the end of the
tenth (10th) Business Day after Buyer’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of the Offered Securities that Buyer elects
to purchase. Notwithstanding the foregoing, if the Company desires to modify or
amend the terms and conditions of the Offer prior to the expiration of the Offer
Period, the Company may deliver to Buyer a new Offer Notice and the Offer Period
shall expire on the tenth (10th) Business Day after Buyer’s receipt of such new
Offer Notice.


(iii)           The Company shall have twenty (20) Business Days from the
expiration of the Offer Period above (i) to offer, issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by Buyer (the “Refused Securities”) pursuant to a definitive
agreement(s) (the “Subsequent Placement Agreement”), but only to the offerees
described in the Offer Notice (if so described therein) and only upon terms and
conditions (including, without limitation, unit prices and interest rates) that
are not more favorable to the acquiring Person or Persons or less favorable to
the Company than those set forth in the Offer Notice and (ii) to publicly
announce (a) the execution of such Subsequent Placement Agreement, and (b)
either (x) the consummation of the transactions contemplated by such Subsequent
Placement Agreement or (y) the termination of such Subsequent Placement
Agreement, which shall be filed with the SEC on a Current Report on Form 8-K
with such Subsequent Placement Agreement and any documents contemplated therein
filed as exhibits thereto.


(iv)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(l)(iii) above), then Buyer may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that

 
23

--------------------------------------------------------------------------------

 
Buyer elected to purchase pursuant to Section 4(l)(ii) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Buyer pursuant to this Section 4(l)
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that Buyer so elects to reduce
the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to Buyer in accordance with Section 4(l)(i) above.


(v)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, Buyer shall acquire from the Company, and
the Company shall issue to Buyer, the number or amount of Offered Securities
specified in its Notice of Acceptance. The purchase by Buyer of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and Buyer of a separate purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to Buyer and its
counsel.


(vi)           Any Offered Securities not acquired by Buyer or other Persons in
accordance with this Section 4(l) may not be issued, sold or exchanged until
they are again offered to Buyer under the procedures specified in this
Agreement.


(vii)           The Company and Buyer agree that if Buyer elects to participate
in the Offer, neither the Subsequent Placement Agreement with respect to such
Offer nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include any term or provision whereby
Buyer shall be required to agree to any restrictions on trading as to any
securities of the Company (other than restrictions required by applicable
securities laws on the resale of “restricted securities” (as that term is
defined under Rule 144(a)(3)) being issued in the Subsequent Placement) or be
required to consent to any amendment to or termination of, or grant any waiver
or release or the like under or in connection with, any agreement previously
entered into with the Company or any instrument received from the Company.


(viii)           Notwithstanding anything to the contrary in this Section 4(l)
and unless otherwise agreed to by Buyer, the Company shall either confirm in
writing to Buyer that the transaction with respect to the Subsequent Placement
has been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that Buyer will not be in
possession of any material, non-public information, by the twentieth (20th)
Business Day following delivery of the Offer Notice. If by such twentieth (20th)
Business Day, no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by Buyer, such transaction shall be deemed to
have been abandoned and Buyer shall not be in possession of any material,
non-public information with respect to the Company or any of its Subsidiaries.
Should the Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide Buyer with another Offer Notice and Buyer
will again have the
 
 
24

--------------------------------------------------------------------------------

 
right of participation set forth in this Section 4(l). The Company shall not be
permitted to deliver more than one Offer Notice to Buyer in any sixty (60) day
period, except as expressly contemplated by the last sentence of Section
4(l)(ii).
 
(ix)           The restrictions contained in this Section 4(l) shall not apply
in connection with the issuance of (A) shares of Common Stock or standard
options to purchase Common Stock to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Share Plan (as defined
below), provided that the exercise price of any such options is not lowered,
none of such options are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such options are otherwise
materially changed in any manner that adversely affects Buyer; (B) shares of
Common Stock issued upon the conversion or exercise of Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Share Plan that are covered by clause (A) above) issued prior to the
date hereof, provided that the exercise or conversion price of any such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Share Plan that are covered by clause (A) above)
is not lowered, none of such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Share Plan that are
covered by clause (A) above) are amended to increase the number of shares
issuable thereunder, and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) are otherwise
materially changed in any manner that adversely affects Buyer;  and (C) the
Conversion Shares (each of the foregoing in clauses (A) through (C),
collectively the “Excluded Securities”). “Approved Share Plan” means any
employee benefit plan which has been approved by the board of directors of the
Company prior to or subsequent to the date hereof pursuant to which shares of
Common Stock and standard options to purchase Common Stock may be issued to any
employee, officer or director for services provided to the Company in their
capacity as such; provided that as long as the Buyer owns at least twenty five
percent (25%) of the Company’s outstanding Common Stock (calculated assuming
that the Preferred Stock is then fully converted into shares of Common Stock at
the then-prevailing applicable Conversion Price (as defined in the Certificate
of Designation)), the consent of the Buyer shall be required to approve any
Approved Share Plan. “Convertible Securities” means any capital stock or other
security of the Company or any of its Subsidiaries that is at any time and under
any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.
 
(m)           Passive Foreign Investment Company. The Company shall conduct its
business in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the Code.
 
(n)           Restriction on Redemption and Cash Dividends. So long as any
Senior Notes are outstanding, the Company shall not, directly or indirectly,
redeem, or declare or pay any cash dividend or distribution on, any securities
of the Company, other than dividends on the Preferred Stock.
 
 
25

--------------------------------------------------------------------------------

 
(o)           Corporate Existence. So long as Buyer owns any Senior Notes or
Preferred Stock, the Company shall not be party to any Fundamental Transaction
(as defined in the Certificate of Designations) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Senior Notes.
 
(p)           D&O Insurance. So long as any shares of Preferred Stock remain
outstanding, the Company shall maintain such director’s and officer’s insurance
in such form, with such carrier and in such amounts as the Company currently
maintains or as are otherwise reasonably acceptable to the holders of a majority
of the Preferred Stock (the “D&O Insurance”). In the event the Company merges
with another Person and is not the surviving corporation, or transfers all or
substantially all of its assets to any Person or any other similar Fundamental
Transaction occurs, the Company shall require, prior to the consummation of such
transaction, that such successor Person deliver a written agreement, in form and
substance reasonably satisfactory to the holders of a majority of the Preferred
Stock, assuming the Company’s obligations herein to maintain such D&O Insurance
with respect to the directors of the Company appointed by the holders of shares
of Preferred Stock (the “Preferred Directors”) and to indemnify such Preferred
Directors to the fullest extent permitted by Delaware law.
 
(q)           No Waiver of Voting Agreements. The Company shall not amend, waive
or modify any provision of any of the Voting Agreements (as defined below).
 
(r)           Stockholder Approval. The Company shall provide each stockholder
entitled to vote at a special or annual meeting of stockholders of the Company
(the “Stockholder Meeting”), which shall be held no later than the Company’s
annual meeting in 2011 (which shall be held no later than July 15, 2011) (the
“Stockholder Meeting Deadline”), a proxy statement, substantially in a form
which has been previously reviewed by Buyer and its counsel at the expense of
the Company, soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of resolutions (the “Resolutions”) amending the
Certificate of Incorporation to authorize 400,000,000 additional shares of
Common Stock (such affirmative approval being referred to herein as the
“Stockholder Approval”), and the Company shall use its reasonable commercial
efforts to solicit its stockholders’ approval of the Resolutions (which efforts
shall include, without limitation, the requirement to hire a reputable proxy
solicitor) and to cause the board of directors of the Company to recommend to
the stockholders that they approve the Resolutions. The Company shall be
obligated to seek to obtain the Stockholder Approval by the Stockholder Meeting
Deadline. If, despite the Company’s reasonable commercial efforts, the
Stockholder Approval is not obtained on or prior to the Stockholder Meeting
Deadline, the Company shall cause additional Stockholder Meetings to be held no
later than the end of each calendar quarter thereafter until such Stockholder
Approval is obtained.  The vote or proxy submitted by or on behalf of each
holder of the Company’s outstanding Common Stock and preferred stock, including
the outstanding Preferred Stock, shall be included for purposes of determining
whether there is a quorum for conducting business at each such Stockholder
Meeting and for purposes of determining whether the Resolutions receive
Stockholder Approval.
 
(s)           351 Exchange.  The Company shall timely and properly report
(including as set
 
 
26

--------------------------------------------------------------------------------

 
forth in Section 1.351-3 of the Treasury Regulations promulgated under the Code)
the exchange of a portion of the Bonds for the Preferred Stock Consideration
pursuant to this Agreement as a 351 Exchange and shall not take any position
inconsistent with such treatment.
 
(t)           Cancellation of Bonds and Loan Agreement.  On the Closing Date,
immediately following the acquisition by the Company of the Bonds pursuant to
this Agreement, the Company  shall transfer the Bonds to the applicable Trustee
for cancellation of (i) the 2007 Indenture in accordance with Section 7.01
thereof, (ii) the 2008 Indenture in accordance with Section 7.01 thereof, (iii)
the 2007 Loan Agreement in accordance with Section 3.02 thereof and (iv) the
2008 Loan Agreement in accordance with Section 3.02 thereof.
 
(u)           Management Stock Plan.  As long as the Buyer owns at least twenty
five percent (25%) of the Company’s outstanding Common Stock (calculated
assuming that the Preferred Stock is then fully converted into shares of Common
Stock at the then-prevailing applicable Conversion Price (as defined in the
Certificate of Designation)), without the prior written consent of the Buyer,
the Company shall not authorize any employee benefit plan pursuant to which
shares of Common Stock and standard options to purchase Common Stock may be
issued to any employee, officer or director for services provided to the Company
in their capacity as such.
 
5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 
(a)           Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Senior Notes and the
Preferred Stock in which the Company shall record the name and address of the
Person in whose name the Notes and the Preferred Stock have been issued
(including the name and address of each transferee), the principal amount of the
Senior Notes held by such Person, the number of shares of Preferred Stock held
by such Person, the number of Conversion Shares issuable upon conversion of the
Preferred Stock. The Company shall keep the register open and available at all
times during business hours for inspection of Buyer or its legal
representatives.
 
(b)           Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in a form
acceptable to Buyer (the “Irrevocable Transfer Agent Instructions”) to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of Buyer or its
respective nominee(s), for the Conversion Shares in such amounts as specified
from time to time by Buyer to the Company upon conversion of the Preferred
Stock. The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(g) hereof, will be given
by the Company to its transfer agent with respect to the Securities, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company, as applicable, to the extent provided in this Agreement and the
other Transaction Documents. If Buyer effects a sale, assignment or transfer of
the Securities in accordance with Section 2(g), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Conversion Shares sold,
 
 
27

--------------------------------------------------------------------------------

 
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the transfer agent shall issue such shares to Buyer or
such assignee or transferee (as the case may be) without any restrictive legend
in accordance with Section 5(d) below. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to Buyer.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5(b) will be inadequate and agrees, in the event
of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required. The Company shall cause
its counsel to issue the legal opinion referred to in the Irrevocable Transfer
Agent Instructions to the Company’s transfer agent on each Effective Date (as
defined in the Registration Rights Agreement). Any fees (with respect to the
transfer agent, counsel to the Company or otherwise) associated with the
issuance of such opinion or the removal of any legends on any of the Securities
shall be borne by the Company.
 
(c)           Legends. Buyer understands that the Securities have been issued
(or will be issued in the case of the Conversion Shares) pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
(d) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 5(c) above or any other legend other
than the legend provided by Certificate of Designations Section 4(c)(vi) in the
case of certificates for the Preferred Stock  or the legend required by the
Voting Agreement (i) while a registration statement (including a Registration
Statement) covering the resale of such Securities is effective
 
 
28

--------------------------------------------------------------------------------

 
under the 1933 Act, (ii) following any sale of such Securities pursuant to Rule
144 (assuming the transferor is not an affiliate of the Company), (iii) if such
Securities are eligible to be sold, assigned or transferred under Rule 144
(provided that Buyer provides the Company with reasonable assurances that such
Securities are eligible for sale, assignment or transfer under Rule 144 which
shall not include an opinion of counsel), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that Buyer
provides the Company with an opinion of counsel to Buyer, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act or (v) if such legend is not required under applicable requirements
of the 1933 Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC). If a legend is not
required pursuant to the foregoing, the Company shall no later than two (2)
Trading Days following the delivery by Buyer to the Company or the transfer
agent (with notice to the Company) of a legended certificate representing such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to effect the reissuance and/or transfer, if
applicable), together with any other deliveries from Buyer as may be required
above in this Section 5(d), as directed by Buyer, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Securities are Conversion Shares, credit the aggregate
number of shares of Common Stock to which Buyer shall be entitled to Buyer’s or
its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system or (B) if the Company’s transfer agent is not participating in
the DTC Fast Automated Securities Transfer Program, issue and deliver (via
reputable overnight courier) to Buyer, a certificate representing such
Securities that is free from all restrictive and other legends (except as
otherwise expressly provided above), registered in the name of Buyer or its
designee (the date by which such credit is so required to be made to the balance
account of Buyer’s or Buyer’s nominee with DTC or such certificate is required
to be delivered to Buyer pursuant to the foregoing is referred to herein as the
“Required Delivery Date”).
 
(e)           Buy-In. If the Company fails to (i) issue and deliver (or cause to
be delivered) to Buyer by the Required Delivery Date a certificate representing
the Securities so delivered to the Company by Buyer that is free from all
restrictive and other legends (except as otherwise expressly provided above) or
(ii) credit the balance account of Buyer’s or Buyer’s nominee with DTC for such
number of Conversion Shares so delivered to the Company and if on or after the
Required Delivery Date Buyer purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by Buyer
of shares of Common Stock that Buyer anticipated receiving from the Company
without any restrictive legend, then, in addition to all other remedies
available to Buyer, the Company shall, within three (3) Trading Days after
Buyer’s request and in Buyer’s sole discretion, either (i) pay cash to Buyer in
an amount equal to Buyer’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate or
credit Buyer’s balance account shall terminate and such shares shall be
cancelled, or (ii) promptly honor its obligation to deliver to Buyer a
certificate or certificates or credit Buyer’s DTC account representing such
number of shares of Common Stock that would have been issued if the Company
timely complied with its obligations hereunder and pay cash to Buyer in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Conversion Shares that the Company was required to
deliver to Buyer by the Required Delivery Date times (B) the Closing Sale Price
(as defined in the Certificate of
 
 
29

--------------------------------------------------------------------------------

 
Designation) of the Common Stock on the Trading Day immediately preceding the
Required Delivery Date.
 
6.
CONDITIONS TO THE COMPANY’S OBLIGATIONS.

 
(a)           The obligation of the Company hereunder to issue and deliver the
Senior Notes and Preferred Stock to Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
Buyer with written notice thereof:
 
(i)           Buyer shall have executed each of the other Transaction Documents
to which it is a party and delivered the same to the Company.
 
(ii)           Buyer shall have delivered to the Company the Aggregate
Consideration for the Senior Notes and Preferred Stock being acquired by Buyer
at the Closing by (x) surrender of the 2009 Note and the 2010 Note, and (y)
delivery of executed instructions to the Depository Trust & Clearing Corporation
instructing that beneficial ownership of the Bonds be transferred to the
Company,
 
(iii)           Each and every representation and warranty of Buyer shall be
true and correct as of the date when made and as of the Closing Date as though
originally made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date),
and Buyer shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Buyer at or prior to the Closing Date.
 
(iv)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
7.
CONDITIONS TO BUYER’S OBLIGATIONS.

 
(a)           The obligation of Buyer hereunder to exchange its existing Prior
Debt and the 2010 Note for the Senior Notes and Preferred Stock at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Buyer’s sole
benefit and may be waived by Buyer at any time in its sole discretion by
providing the Company with written notice thereof:
 
(i)           The Company shall have duly executed and delivered to Buyer (I)
each of the Transaction Documents to which it is a party, (II) the Acquired
Series A Notes, (III) the Acquired Series B Notes, and (IV) the number of shares
of Preferred Stock as is set forth across from Buyer’s name in column (5) of
Schedule I.
 
(ii)           Buyer shall have received the opinion of Cox Smith Matthews
Incorporated, the Company’s counsel, dated as of the Closing Date, in the form
acceptable to Buyer.
 
 
30

--------------------------------------------------------------------------------

 
(iii)           The Company shall have delivered to Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.
 
(iv)           The Company shall have delivered to Buyer a certificate
evidencing the formation and good standing of the Company in  such entity’s
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction of formation as of a date within ten (10) days of
the Closing Date.
 
(v)           The Company shall have delivered to Buyer a certificate evidencing
the Company’s qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which the
Company  conducts business and is required to so qualify, as of a date within
ten (10) days of the Closing Date.
 
(vi)           The Company shall have delivered to Buyer a certified copy of the
Certificate of Incorporation as certified by the Delaware Secretary of State
within ten (10) days of the Closing Date.
 
(vii)           The Company shall have delivered to Buyer a certificate, in the
form acceptable to Buyer, executed by the Secretary of the Company and dated as
of the Closing Date, as to (i) the resolutions consistent with Section 3(b) as
adopted by the Company’s board of directors in a form reasonably acceptable to
Buyer, (ii) resolutions (for the benefit of Buyer and all its affiliates)
adopted by the Company’s board of directors exempting from Section 16(b) of the
1934 Act (in accordance with Rule 16b-3 promulgated by the SEC under the 1934
Act) all transactions that may arise out of any of the Transaction Documents or
the Series D Preferred Stock in a form acceptable to Buyer, (iii) the
Certificate of Incorporation, (iv) the Bylaws, each as in effect at the Closing,
and (v) the number of shares of Class B Common Stock issued and outstanding on
the day immediately preceding the Closing.
 
(viii)           Each and every representation and warranty of the Company shall
be true and correct as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date, and except as to trade payables scheduled in Sections  3(r)(iii) or
3(s)(i) of the Disclosure Letter which shall either have been incurred since the
date hereof in the ordinary course of business or trade payables so scheduled on
such sections of the Disclosure Letter which have become more than 60 days past
due since the date of the Disclosure Letter) and the Company shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by Buyer in the form acceptable to Buyer.
 
 
31

--------------------------------------------------------------------------------

 
(ix)           The Company shall have delivered to Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the day immediately prior to the Closing.
 
(x)           The Common Stock (I) shall be designated for quotation or listed
on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum maintenance requirements of
the Principal Market.
 
(xi)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market.
 
(xii)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(xiii)           Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably would have or result in a
Material Adverse Effect.
 
(xiv)           The Company shall have obtained approval of the Principal Market
to list or designate for quotation (as the case may be) the Conversion Shares.
 
(xv)           The Certificate of Designations shall have been filed with the
Secretary of State of Delaware and shall be in full force and effect,
enforceable against the Company in accordance with its terms and shall not have
been amended.
 
(xvi)           [intentionally omitted]
 
(xvii)           The Company shall have duly executed and delivered to Buyer
voting agreements (the “Voting Agreements”) by and between (i) the Company and
Marjorie S. Brooks and (ii) the Company and each director and executive officer
of the Company who, directly or indirectly, beneficially owns any Common Stock
or Class B Common Stock, pursuant to which each such Person shall irrevocably
agree to vote such securities in favor of the Resolutions at the Stockholder
Meeting, whether in person or by proxy.
 
(xviii)           The Company shall have duly executed and delivered to Buyer an
advisory agreement in the form acceptable to Buyer (the “Advisory Agreement”).
 
(xix)           Michael Phillips shall have been appointed as a director to the
Company’s board of directors concurrently with the consummation of the
transactions contemplated by this Agreement.
 
(xx)           The Company shall have amended its Indebtedness owed to Liberty
on terms and conditions satisfactory to Buyer and identified by Buyer prior to
the date
 
 
32

--------------------------------------------------------------------------------

 
hereof and the Buyer and Liberty shall have entered into an Intercreditor and
Subordination Agreement on terms and conditions satisfactory to the Buyer in its
sole discretion.
 
(xxi)           Without implication that it is required under applicable law or
Section 203 of the Delaware General Corporation Law (“Section 203”), the
Company’s board of directors shall have approved this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby (or
which may arise related hereto or thereto) prior to the Company’s execution of
this Agreement in accordance with applicable law and Section 203 such that the
restrictions imposed by Section 203, all shareholder rights or similar plans and
all applicable anti-takeover laws or provisions do not apply to Buyer or any of
its affiliated or related persons or entities.
 
(xxii)           All outstanding shares of Series D Preferred Stock, and all
accrued and unpaid dividends thereon, together with any and all of the warrants
issued in connection with the Series D Convertible Preferred Stock Purchase
Agreement, dated October 29, 2007, shall have been cancelled and exchanged for
36,313,376 shares of Common Stock pursuant to the Series D Preferred Stock
Exchange Agreement dated concurrently herewith between the Company and the
current record holders of such Series D Preferred Stock.
 
(xxiii)           Buyer shall be satisfied in its sole discretion with the
results of its financial, business, accounting, tax and legal due diligence
investigation of the Company and its Subsidiaries.
 
(xxiv)           Buyer shall have received evidence satisfactory in its sole
discretion that the Company’s creditors holding trade debt which is more than 30
days past due are contractually obligated to settle such trade debt for forty
percent (40%) or less of its face amount.
 
(xxv)           The Company shall have delivered the Disclosure Letter to the
Buyer.
 
(xxvi)           The Company shall have received a written agreement from Tim
Morrison waiving any cash bonus that he would be entitled to receive as a result
of the transactions contemplated by this Agreement.
 
(xxvii)                      The Company shall have settled or otherwise
formally resolved the lawsuit filed by Bank of America relating to its equipment
leases with the Company, on terms and conditions reasonably satisfactory to
Buyer, such that the lawsuit will be dismissed by Bank of America and the
equipment leases with the Company shall be reinstated.
 
(xxviii)                      The Company and its Subsidiaries shall have
delivered to Buyer such other documents relating to the transactions
contemplated by this Agreement as Buyer or its counsel may reasonably request.
 
 
33

--------------------------------------------------------------------------------

 
8.
TERMINATION.

 
In the event that the Closing shall not have occurred on or prior to the three
(3) month anniversary of the date hereof, then each of the Buyer and the Company
shall have the right to terminate its respective obligations under this
Agreement on or after the close of business on such date without liability to
the other party. Buyer shall also have the right to terminate its obligations
under this Agreement at any time on or after the date of this Agreement without
any liability to the Company if Buyer is not satisfied in its sole discretion
with the results of its financial, business, accounting, tax and legal due
diligence investigation of the Company and its Subsidiaries.  Notwithstanding
the foregoing, (i) the right to terminate this Agreement under the first
sentence of this Section 8 shall not be available to Buyer or the Company, as
the case may be, if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of such Person’s
breach of this Agreement and (ii) no termination pursuant to this Section 8
shall affect any obligation of the Company under this Agreement to reimburse
Buyer for the expenses described in Section 4(f) above. Nothing contained in
this Section 8 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.


9.
MISCELLANEOUS.

 
(a)           Governing Law; Jurisdiction; Jury Trial. The parties hereby agree
that they have chosen that all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Wilmington, Delaware, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains
 
 
34

--------------------------------------------------------------------------------

 
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.
 
(c)           Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
 
(d)           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company, or payable
to or received by Buyer, under the Transaction Documents (including without
limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to Buyer, or collection by Buyer pursuant
the Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of Buyer and the Company and such
amount shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by the applicable law. Such adjustment shall be effected, to the
extent necessary, by reducing or refunding, at the option of Buyer, the amount
of interest or any other amounts which would constitute unlawful amounts
required to be paid or actually paid to Buyer under the Transaction Documents.
For greater certainty, to the extent that any interest, charges, fees, expenses
or other amounts required to be paid to or received by Buyer under any of the
Transaction Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.
 
(e)           Entire Agreement; Amendments. This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between Buyer,
 
 
35

--------------------------------------------------------------------------------

 
the Company, its Subsidiaries, their affiliates and Persons acting on their
behalf solely with respect to the matters contained herein and therein, and this
Agreement, the other Transaction Documents, the schedules and exhibits attached
hereto and thereto and the instruments referenced herein and therein contain the
entire understanding of the parties solely with respect to the matters covered
herein and therein; provided, however, nothing contained in this Agreement or
any other Transaction Document shall (or shall be deemed to) (i) have any effect
on any agreements Buyer has entered into with the Company or any of its
subsidiaries prior to the date hereof with respect to any prior investment made
by Buyer in the Company, waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to Buyer or any other Person, in any agreement entered into prior to
the date hereof between or among the Company and/or any of its Subsidiaries and
Buyer or such other Person (as the case may be) and all such agreements shall
continue in full force and effect. Except as specifically set forth herein or in
any other Transaction Document, neither the Company nor Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and Buyer. No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement with respect to the Senior Notes and Preferred Stock, Buyer
has not made any commitment or promise or has any other obligation to provide
any financing to the Company, any Subsidiary or otherwise. As a material
inducement for Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that (i) no due diligence or other investigation or
inquiry conducted by Buyer, any of its advisors or any of its representatives
shall affect Buyer’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document and (ii) unless a
provision of this Agreement or any other Transaction Document is expressly
preceded by the phrase “except as disclosed in the SEC Documents,” nothing
contained in any of the SEC Documents shall affect Buyer’s right to rely on, or
shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document. Without limiting any other provision of this
Agreement, it is expressly understood and agreed that no inquiries by Buyer or
any of its affiliates, advisors or representatives nor any other due diligence
investigation conducted by Buyer or any of its affiliates, advisors or
representatives (including, without limitation, as contemplated by Section 2(e))
shall modify, amend or affect Buyer’s right to rely on the Company’s
representations and warranties contained herein or any representations and
warranties contained in any other Transaction Document or any other document or
instrument executed and/or delivered in connection with this Agreement or the
consummation of the transaction contemplated hereby.
 
(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
 
36

--------------------------------------------------------------------------------

 
If to the Company:
 
Advanced Environmental Recycling Technologies, Inc.
914 N. Jefferson
Springdale, Arkansas 72764
Telephone:  (479) 756-7400
Facsimile:  (479) 756-7410
Attention:  Chief Executive Officer


With a copy (for informational purposes only) to:
 
Cox Smith Matthews Incorporated
112 East Pecan Street
Suite 1800
San Antonio, TX 78205
Telephone:  (210) 554 -5500
Facsimile:  (210) 226-8395
Attention:  J. Patrick Ryan, Esq.


 
If to the Transfer Agent:
 
American Stock Transfer & Trust Company
6201 15th Avenue
Brooklyn, New York 11219
Telephone: (718) 921-8208
Facsimile: (718) 921-8335
Attention: Kevin Jennings


If to Buyer, to its address and facsimile number set forth on Schedule I, with
copies to Buyer’s representatives as set forth on Schedule I,
 
with a copy (for informational purposes only) to:
 
Paul, Hastings, Janofsky & Walker LLP
191 N. Wacker Drive
30th Floor
Chicago, IL 60606
Telephone:  (312) 499-6000
Facsimile:  (312) 499-6100
Attention:  Amit Mehta, Esq.


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile
 
 
37

--------------------------------------------------------------------------------

 
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of Buyer, including, without limitation, by way of a Fundamental
Transaction (as defined in the Senior Notes) (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Senior Notes). Buyer may assign some or all of its rights hereunder
in connection with any transfer of any of its Securities without the consent of
the Company, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights only if such assignee is assigned
at least twenty percent (20%) of the Senior Notes or Preferred Stock acquired by
Buyer on the Closing Date.
 
(h)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).
 
(i)           Survival. The representations, warranties, agreements and
covenants shall survive the Closing.
 
(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           Indemnification. In consideration of Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless Buyer
and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (b) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the
 
 
38

--------------------------------------------------------------------------------

 
execution, delivery, performance or enforcement of any of the Transaction
Documents, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities or
(iii) the status of Buyer or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents,
provided that Buyer shall not be entitled to indemnification under clause (iii)
above to the extent that the Indemnified Liabilities are caused solely by
Buyer’s gross negligence or willful misconduct or for liabilities arising
primarily from Buyer’s failure to comply in any material respect with SEC or
other regulatory requirements imposed upon Buyer. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.
 
(l)           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.


(m)           Remedies.  Buyer and each holder of any Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to Buyer. The Company therefore
agrees that Buyer shall be entitled to seek specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security.
 
(n)           Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever Buyer exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o)           Payment Set Aside; Currency; Original Issue Discount. To the
extent that the Company makes a payment or payments to Buyer hereunder or
pursuant to any of the other Transaction Documents or Buyer enforces or
exercises its rights hereunder or thereunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from,
 
 
39

--------------------------------------------------------------------------------

 
disgorged by or are required to be refunded, repaid or otherwise restored to the
Company, a trustee, receiver or any other Person under any law (including,
without limitation, any bankruptcy law, foreign, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.
 
[signature pages follow]
 

 
40

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 
 
COMPANY:
 
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
 
 
 
By: _____________________
Name: ___________________
Title:  ___________________

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.
 



 
BUYER:
 
 
H.I.G. AERT, LLC
 
______________________________
By:
Its
 



 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE OF BUYERS
 
 
(1)
(2)
 
(3)
   
(4)
   
(5)
 
(7)
 
Buyer
 
Address and
Facsimile
Number
 
 
Original
Principal
Amount of
Acquired
Series A
Note
   
 
Original
Principal
Amount of
Acquired
Series B
Note
   
Number of
shares of
Preferred
Stock
 
Legal
Representative’s
Address and
Facsimile
Number
H.I.G. AERT, LLC
c/o HIG Capital, LLC
855 Boylston Street, 11th Floor
Boston, MA 02116
Attention:  Michael Phillips
Facsimile: (617) 262-1505
  $ 10,000,000     $ 2,096.667       20,524.149  
Paul, Hastings, Janofsky & Walker LLP
191 N. Wacker Drive, 30th Floor
Chicago, Illinois 60606
Attention:  Amit Mehta
Facsimile: (312) 499-6017





